                  Case: 1:17-cv-01779 Document #: 17 Filed: 05/07/19 Page 1 of 1 PageID #:55


                      United States District Court for the Northern District of Illinois


        Case Number: 17cv1779                           Assigned/Issued By: kb

        Judge Name: Kendall                             Designated Magistrate Judge: Mason


                                                 FEE INFORMATION


    Amount Due:                  $400.00             $46.00            $5.00

                                  IFP                No Fee                Other

                                  $505.00

    Number of Service Copies                                  Date:

                                          (For Use by Fiscal Department Only)

    Amount Paid:                                              Receipt #:

    Date Payment Rec’d:                                       Fiscal Clerk:


                                                     ISSUANCES

                   Summons                                             Alias Summons

                   Third Party Summons                                 Lis Pendens

                   Non Wage Garnishment Summons                        Abstract of Judgment

                   Wage-Deduction Garnishment Summons

         ✔         Citation to Discover Assets                                (Victim, Against and $ Amount)


                   Writ
                             (Type of Writ)


  5         Original and 5               copies on 5/7/2019           as to Sachs Electric Company;
                                                         (Date)
 Acme Erectors, Inc.; L. Keeley Construction Co.; Gershenson Construction Co., Inc.;

 Lehman Construction, L.L.C. (Third Parties) No Notices Filed

Rev. 08/19/2016
